—Judgment, Supreme Court, New York County (Rose Rubin, J.), rendered August 16, 1991, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second violent felony offender to a term of 6 to 12 years, to run consecutively to an unexpired prior sentence for which defendant had been on parole, unanimously affirmed.
Initially consenting to introduction of evidence that he was apprehended in possession of a shopping bag containing items that still contained store tags, defendant argued in his opening statement that he entered the building only to peddle goods. His subsequent change of mind at tried concerning the admissibility of this evidence came after the People had already developed a strategy to rebut defendant’s claim, when the court could no longer effectively change its ruling, and thus failed to preserve the claim that such testimony constituted evidence of uncharged crimes (CPL 470.05 [2]). Review in the interest of justice is not warranted, since the evidence did not deprive defendant of a fair trial (CPL 470.15 [6] [a]) and also in view of the overwhelming evidence of guilt provided by the doorman of the building of the apartment defendant burglarized. Defendant’s remaining claims are also unpreserved for review and we decline to review them in the interest of justice. Concur — Sullivan, J. P., Milonas, Ross, Kassal and Rubin, JJ.